DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-18, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10/531,833 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims represent a broader recitation of the apparatus claimed in the ‘833 patent -- i.e. the ‘833 patent additionally claims a flexible element, but otherwise each of the instant and patented independent claims recite the same adhesive pad, optical sensor assembly, power source, electrical circuit, and function of being configured to detect, during use and using the optical sensor assembly, a respiratory effort of the user. The instant claims represent a broader genus of the narrower species claimed in 10/531,833. In such instances, the narrower species necessarily anticipates the broader genus being claimed.
Regarding the dependent claims, instant claim 2 is the same as patented claim 2.
Instant claims 3 and 14 are the same as patented claim 3.
Instant claims 4 and 5 together are the same as patented claim 4.
Instant claims 6 and 13 are the same as patented claim 6.
Instant claims 7 and 15 are the same as patented claim 10.
Instant claims 8 and 16-18 are the of similar scope as patented claim 12.
Instant claims 10 and 20 are encompassed by the scope of patented claim 12 (oxygen level is determined by the claimed pulse oximeter).
Regarding instant claims 11 and 21, breathing frequency is an obvious variable measurable to determine respiratory effort as indicated by numerous of the cited references as well as Applicant’s specification, and as such does not serve to patentably distinguish over that which is claimed in the ‘833 patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 6-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyde et al. (US 2017/0164876 A1, hereinafter Hyde’876).
Regarding claims 1 and 12, Hyde’876 discloses an apparatus (e.g. title; abstract; Figs. 9, 11, 12) comprising: an adhesive pad configured to conform to a surface of a user (e.g. paragraphs [0010], [0063], [0066], [0067], [0137], [0153], [0182], [0233], [0235] - flexible, adhesive, conformal/contoured substrate 1002); an optical sensor assembly coupled to the adhesive pad (e.g. paragraphs [0133], [0136], [0141] -optical sensor 1414; [0154], [0179], [0205]), the optical sensor assembly including a light source (e.g. paragraph [0141], [0179], [0190] (LED 3326 working in conjunction with optical sensor 3324), [0205]), and a photodetector configured to detect reflected light from the surface of the user (ibid.); a power source electrically coupled to the optical sensor (e.g. paragraphs [0083], [0087], [0088]; [0146]); and an electrical circuit electrically coupled to the power source and the optical sensor (e.g. paragraphs [0063], [0136], [0183], [0185]); the apparatus configured to detect, during use and using the optical sensor assembly, a respiratory effort of the user (e.g. [0205] - optical sensor 3324 is configured to measure…a respiratory rate).
Regarding claim 2, Hyde’876 discloses wherein the light source is configured to emit one of red light or infrared light (e.g. paragraphs [0179], [0180], [0205]).
Regarding claims 3 and 14, Hyde’876 discloses wherein the light source includes a plurality of light sources, and further comprising a controller to control the plurality of light sources (e.g. paragraphs [0092], [0205]).
Regarding claims 6 and 13, Hyde’876 discloses wherein the apparatus further detects the respiratory effort of the user using at least one of an accelerometer and a 
Regarding claims 7 and 15, Hyde’876 discloses wherein the apparatus further comprises a communication interface configured to connect with a portable electronic device (e.g. paragraphs [0148], [0218]).
Regarding claims 8 and 16-18, Hyde’876 discloses wherein the apparatus can further comprise one or all of a motion sensor to monitor a position of at least a portion of the user (e.g. title; abstract; paragraphs [0010], [0134], [0139]-[0141]); a pulse oximeter configured to measure an oxygen saturation level of the user (e.g. paragraphs [0084], [0179], [0190], [0205]-[0207]); and a microphone configured to detect ambient noises during use of the apparatus (e.g. paragraphs [0133], [0141], [0192], [0204]).
Regarding claims 9 and 19, Hyde’876 discloses wherein the apparatus is further configured to track, during use, a limb movement of the user (e.g. paragraphs [0078], [0110], [0138]-[0141]).
Regarding claims 10 and 20, Hyde’876 discloses the apparatus further configured to measure, during use, an oxygen level of the user (e.g. paragraphs [0084], [0179], [0190], [0205]-[0207]).
Regarding claims 11 and 21, Hyde’876 discloses wherein the apparatus is further configured to measure, during use, a breathing frequency, i.e. a respiratory rate, of the user (e.g. paragraph [0205]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde’876.
Regarding claims 4 and 5, Hyde’876 discloses the invention substantially as claimed, but does not expressly disclose wherein the circuit is configured to cause the light source to emit light in either a continuous manner or a predetermined pattern. Hyde’876 does disclose wherein the related optical sensors may be used in a continuous or intermittent manner (i.e. the sensors may be turned off when a user is in a particular posture) to conserve power of the system (e.g. paragraphs [0092], [0124], [129]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Hyde’876, with one of a continuous or predetermined light emission from the light source, since it was known in the art that the light source would be coordinated to its related photosensor which is disclosed as being functional in one of a continuous or intermittent manner, and further that light sources and optical sensor assemblies can be optimized to a particular usage by controlling variables such as on/off time, wherein a continuous operation of the sensor assembly (and therefore the light source portion thereof) would provide for increased resolution of data by providing constant, real-time sensing. It was also known .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 2019/0008450 A1 to Gurievsky et al. (and related WO 2017/115376 A1); US 2017/0056682 A1 to Kumar et al.; US 2015/0143601 A1 to Longinotti-Buitoni et al.; US 2009/0182204 A1 to Semler et al.; and US 2017/0112422 A1 to Hatch are each considered to read on the claims substantially as presented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
17 February 2022